Appeal by the defendant from a judgment of the County Court, Westchester County (White, J.), rendered June 15, 1984, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence and a statement to the police.
Judgment affirmed.
The hearsay information from a citizen to the police that the defendant was in possession of and dealing in "smoke” at a specific location provided the necessary " 'objective credible reason’ ” which justified the police approach of the defendant (People v Leung, 68 NY2d 734, 736; People v Landy, 59 NY2d 369). The defendant’s immediate flight in an area known for a high incidence of drug sales upon the approach of the detective who had arrested him several times before, coupled with the citizen’s information, "establish[ed] the necessary reasonable suspicion that the defendant had committed, or was about to commit a crime, such that pursuit by the officers was justified” (People v Leung, 68 NY2d 734, 736, supra; People v De Bour, 40 NY2d 210). The retrieval by the police of a pouch suspected of containing marihuana, which had been discarded by the defendant during his flight, provided the necessary probable cause to arrest him.
In any event, the record supports a finding that the defendant abandoned the pouch (see, People v Howard, 50 NY2d 583, 593, cert denied 449 US 1023). Unlike the defendant in People v Howard (supra), the abandonment here was "an independent act involving a calculated risk” (People v Boodle, 47 NY2d 398, 404, cert denied 444 US 969) and evidenced an intent on the part of the defendant to "purposefully [divest] himself of possession” of the pouch (People v Howard, supra, at p 593).
Since the defendant’s arrest was proper, the subsequent search of his person, which revealed a blackjack, was lawful as an incident to the arrest. Additionally, the record supports Criminal Term’s finding that the defendant’s statement to the police was voluntarily made after he was given his Miranda warnings. Accordingly, suppression of the blackjack and the defendant’s statement was properly denied. Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.